Citation Nr: 0827166	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 
percent for type II diabetes mellitus with peripheral 
neuropathy of bilateral lower extremities and diabetic 
retinopathy.

2.  Entitlement to an initial evaluation higher than 10 
percent for coronary artery disease.

3.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

4.  Entitlement to service connection for hypertension, 
including as secondary to service-connected type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had active service from June 1969 to December 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  That decision was dated 
in November 2006, with notice sent to the veteran in December 
2006.  It granted service connection for coronary artery 
disease, and assigned an initial 10 percent rating.  The 
December 2006 rating decision also granted service connection 
for erectile dysfunction, and assigned an initial 
noncompensable rating for the condition.  Additionally, the 
December 2006 rating decision granted service connection for 
type II diabetes mellitus, and assigned an initial 20 percent 
rating.  He appealed for higher initial ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The issue of an increased disability rating for type II 
diabetes mellitus with peripheral neuropathy of bilateral 
lower extremities and diabetic retinopathy is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected coronary artery disease 
results in a METs of 7.5.  

2.  The veteran has erectile dysfunction as a residual of his 
diabetes, but he does not have physical deformity of his 
penis.  

3.  The veteran's hypertension was not caused or made worse 
by his active military service.  

4.  Hypertension was not present during the veteran's active 
service or manifested during the first post service year.  

5.  There is no etiological relationship between the service-
connected type II diabetes mellitus and the veteran's 
hypertension.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for coronary artery disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.104, Diagnostic Code (DC) 7005 (2007).  

2.  The criteria are not met for an initial compensable 
rating for erectile dysfunction. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.115b, Diagnostic 
Code 7599-7522 (2007).

3.  The veteran's hypertension was not incurred in or 
aggravated by his military service, may not be presumed to 
have been incurred in service, and is not proximately due to, 
the result of, or chronically aggravated by his service-
connected type II diabetes mellitus.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the merits of the 
veteran's claims for an increased initial rating for coronary 
artery disease and erectile dysfunction, and for service 
connection for hypertension - providing the relevant VA laws 
and regulations, the relevant factual background, and an 
analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id. at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 
2006.  This letter informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  

It equally deserves mentioning that the June 2006 letter, 
also sent prior to initially adjudicating the claim in 
December 2006, informed the veteran both of the disability 
ratings and the effective dates his claims would be assigned 
if granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of the veteran's claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all 
relevant medical and other records he and his representative 
identified as pertinent to the claims.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.1 (2007).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  And as already alluded to, if, as 
here, there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based upon the 
facts found.  That is to say, VA may "stage" the rating to 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at others.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Entitlement to an Initial Rating Higher than 20 Percent for 
Coronary Artery Disease

The veteran asserts that he is entitled to a higher initial 
rating for his service-connected coronary artery disease, 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.104, DC 7005, arteriosclerotic heart disease (coronary 
artery disease).

Arteriosclerotic heart disease (Coronary artery disease) will 
be rated as follows:
    With documented coronary artery disease resulting in:  
    Chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 
percent...............................................100 
percent;
    More than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 
percent......................................................
.....60 percent;
    Workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-
ray...................30 percent;  
    Workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication 
required.....................................................
..................................................10 percent.  
38 C.F.R. § 4.104, Code 7005 (2007).  

In February 2002, the veteran was seen by Dr. A.C. for 
complaints of chest pain upon exertion.  The veteran denied 
experiencing shortness of breath or dyspnea.  Upon 
examination, Dr. A.C. determined the veteran's heart had a 
regular rhythm with no murmurs, gallops, or pericardial rub.  
A Thallium Study and Dual Isotope Myocardial Perfusion 
Imaging with Exercise were also performed, which were normal.

In February 2003, the veteran had a Stress Echo performed by 
Dr. S.M., a private physician.  The results were normal.

In February 2004, February 2005, and January 2006, during 
visits with Dr. A.C., it was determined that the veteran's 
heart was within normal limits.  Stress Echos were performed, 
and the results were normal.

In January 2006, the veteran had a Dual Isotope Myocardial 
Perfusion Imaging with Exercise performed.  The results were 
negative.

In July 2006, the veteran was afforded a VA examination.  The 
veteran denied experiencing chest pain, palpitation, 
orthopnea, shortness of breath, cerebrovascular 
complications, and claudication complications.  Upon 
examination, the VA examiner determined that the veteran's 
METs were 7.5.

In May 2007, the veteran was afforded a VA examination for 
his diabetes.  The veteran stated he underwent angioplasty 
and stents in 2000.  Since then, the veteran stated he rarely 
has heart discomfort, usually only with meals.  The veteran 
reported that he had no symptoms of congestive failure, 
palpitations, dizziness, syncope or claudication.  The VA 
examiner estimated the veteran's METs at 7 because he 
exercises regularly and builds patio covers.  Objectively, 
the heart had a regular rhythm with no murmurs or gallops.    

The most probative assessment was on the July 2006 
examination, which used electrodiagnostic exercise testing to 
measure the veteran's METs at 7.5.  That measurement falls 
within the criteria for a 10 percent rating.  The May 2007 
examination was essentially for the veteran's diabetes and, 
while there was an estimate of the veteran's METs based on 
information provided by the veteran, the objective heart 
findings were normal.  The Board finds that the 
electrodiagnostic measurement of the veteran's METs is more 
probative than the estimates based on the veteran's reported 
symptomatology.  The test results form a preponderance of 
evidence and it establishes that the veteran's METs are 7.5, 
which is within the criteria for a 10 percent rating.  

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 10 percent disabled 
during the entire period at issue.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to an Initial Rating Higher than 20 Percent for 
Erectile Dysfunction 

As mentioned previously, the veteran has been assigned a 
noncompensable (zero percent) disability rating for his 
erectile dysfunction, as a complication of his service-
connected diabetes mellitus.  It is important to keep in mind 
that he is already receiving SMC for his erectile 
dysfunction, under 38 C.F.R. § 3.350(a) (2007), for loss of 
use of a creative organ.  See also 38 U.S.C.A. § 1114(k) 
(West 2002 and Supp. 2008).  The issue presently before the 
Board is whether a schedular compensable rating should be 
assigned under the rating schedule for erectile dysfunction.

Impotence is compensated by special monthly compensation 
(SMC).  That benefit has been awarded.  Higher rates of SMC 
are based on additional disabilities.  The veteran has not 
claimed nor does the evidence show any additional 
disabilities that might indicate a claim for a higher rate of 
SMC.  

The veteran's current claim is for a higher rating under the 
rating schedule.  The rating schedule does not provide a 
diagnostic code for erectile dysfunction, per se.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2007).  

The only DC which addresses loss of erectile power is DC 
7522, which provides a 20 percent rating for "deformity of 
the penis with loss of erectile power."  The Board notes 
that review of the regulations for evaluation of 
genitourinary conditions discloses no other DC that more 
appropriately reflects the disability at issue.  38 C.F.R. §§ 
4.20, 4.27.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of DC should be upheld if supported by explanation 
and evidence).  

In every instance where the schedule does not provide a 
compensable evaluation for a DC, a noncompensable evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

In order for the veteran to receive a higher 20 percent 
rating, DC 7522 requires physical deformity of the penis with 
loss of erectile power.  Based on the evidence of record, the 
Board finds that a compensable evaluation for erectile 
dysfunction is not warranted.  While the veteran has loss of 
erectile power, the medical evidence of record neither 
indicates nor does the veteran contend that he has any 
physical deformity of his penis.  And on no other occasion 
did examinations or treatment records reveal a physical 
deformity of the penis.  Without evidence of deformity of the 
penis, there is no basis for the assignment of a compensable 
evaluation for erectile dysfunction.  Here, the requirement 
under DC 7522 of deformity of the penis "with" loss of 
erectile power clearly means that both factors are required.  
See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met); compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned).

Accordingly, the Board finds the preponderance of the 
evidence is against a compensable disability rating for the 
veteran's erectile dysfunction. 38 C.F.R. § 4.3.

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The veteran, however, has not met the 
requirements for a compensable rating at any time since the 
effective date of his award, so staged rating are not 
appropriate in this case.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
Entitlement to Service Connection for Hypertension

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Hypertension will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10 
percent within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In this case, there is no competent medical documentation of 
manifestations of hypertension during the first post service 
year.  

Service connection also may be granted on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310.  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
codify the decision of the Court in Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), which relates to secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The veteran has 
a recent diagnosis of hypertension, so there is no disputing 
he has a current disability.  

So the determinative issue is whether the veteran's 
hypertension is attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The veteran's service medical records are unremarkable for 
any complaint, diagnosis of or treatment for hypertension or 
increased blood pressure.

Concerning this, the veteran's post-service medical records 
show a several-year history of treatment for hypertension, 
beginning in 1996, so some 25 years after he left the 
military (active duty, that is, in 1971).  This is an 
important point to keep in mind because the United States 
Court of Appeals for the Federal Circuit has determined that 
such a lengthy lapse of time is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Post-service, the veteran sought treatment from several 
private physicians.  From April 1996 to January 2006, the 
veteran was seen by Dr. T.T., who diagnosed and treated the 
veteran for hypertension.  From October 2004 to October 2006, 
the veteran was also treated for his hypertension by the 
North Texas Healthcare System.

In July 2006, the veteran was afforded a VA examination.  The 
veteran stated he was diagnosed with hypertension in 1996 and 
currently takes Lisinopril to control his hypertension.  Upon 
examination, the veteran's blood pressure was 135/80.  The VA 
examiner determined that the veteran's hypertension is more 
likely than not essential hypertension, and is not due to the 
veteran's service-connected type II diabetes mellitus.

In May 2007, the veteran was afforded another VA examination.  
The veteran stated he was diagnosed with hypertension about 
two years earlier at the Bonham VA Clinic when his blood 
pressure was found to be elevated on a single visit.  Since 
then, he has started taking medications for his hypertension.  
He has had no symptoms of hypertension, and no complications 
in the way of transient ischemic attacks, strokes, heart 
attacks, kidney damage, or peripheral vascular disease.  Upon 
examination, the veteran's blood pressure was 108/70.  The VA 
examiner diagnosed the veteran with essential hypertension, 
and expressed the opinion that the veteran's essential 
hypertension is not due to his service-connected type II 
diabetes mellitus.  The VA examiner explained that diabetes 
has never been found to cause hypertension according to 
medical experts, including Harrison's Textbook of Medicine.

The veteran's claim for service connection for hypertension 
can not be granted.  The record does not contain a medical 
opinion by the doctors that examined the veteran in the 
outpatient clinic at the VAMC or by any private doctor that 
attributed his current essential hypertension to his active 
military service.  At best, they only recounted his self-
reported history of chronic pain, without also personally 
commenting on whether his hypertension was indeed traceable 
back to any service-connected disease or injury.  Moreover, 
while the veteran is competent, even as a layperson, to 
attest to his experiencing pain and other symptoms, he does 
not have the necessary medical training and/or expertise to 
give a probative opinion on the cause of his current 
hypertension - and, in particular, whether this condition is 
traceable back to his military service or to a service-
connected disability.  This is a medical determination.  
38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Espiritu v. Derwinski, 2 Vet. App. 
494 (1992).  The simple fact of the matter is that there is 
no post-service medical evidence linking the veteran's 
current hypertension to his military service.  

The veteran's claim for hypertension also cannot be granted 
on the alternative theory of secondary service connection, 
that is, on the premise that it was caused or aggravated by 
the service-connected type II diabetes mellitus.  38 C.F.R. 
§ 3.310.  Whether one medical condition caused another 
medical condition is a medical question which requires a 
competent opinion from a trained medical professional.  There 
simply is no supporting medical evidence to substantiate this 
necessary correlation.  Secondary service connection requires 
evidence of a connection to a service-connected disability.  
See Reiber v. Brown, 7 Vet. App. 513 (1995); Wallin v. West, 
11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), the veteran prevails.  Conversely, if the 
preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).  

Here, for the reasons and bases discussed, the Board finds 
that the preponderance of the evidence is against service 
connection for hypertension.  So the benefit-of-the-doubt 
rule does not apply, and his claim must be denied.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

An initial evaluation higher than 10 percent for coronary 
artery disease is denied.  

An initial compensable evaluation for erectile dysfunction is 
denied.  

Service connection for hypertension, including as secondary 
to service-connected type II diabetes mellitus, is denied.  



REMAND

The December 2006 rating decision granted service connection 
for type II diabetes mellitus, and assigned an initial 20 
percent rating for the condition.  The veteran's February 
2007 notice of disagreement (NOD) addressed the other 
determinations made by the RO in the December 2006 decision.  
The veteran did not, at that time, state that he wanted to 
appeal his initial rating for type II diabetes mellitus.  In 
April 2007, the veteran filed his substantive appeal (VA Form 
9), which stated that he wanted to appeal his initial rating 
for type II diabetes mellitus, along with the other issues 
from the December 2006 rating decision.  This constitutes a 
timely NOD as to the initial rating for the diabetes 
mellitus.  The RO has yet to respond with a statement of the 
case (SOC) on the rating of the diabetes.  As no SOC has 
since been issued for the veteran's claim of an increased 
initial rating for his type II diabetes mellitus, the claim 
remains pending in appellate status (see 38 C.F.R. § 3.160(c) 
(2007) and requires further action by the RO.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 19.26 (2007); see also 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

The RO should issue a statement of the 
case (SOC) to the veteran and his 
representative, addressing the issue of 
entitlement to a higher initial rating 
for type II diabetes mellitus, including 
citations to all relevant laws and 
regulations pertinent to this claim.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2007).  Then, only if the 
appeal is timely perfected, should the 
issue be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome of this case. The veteran need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


